Citation Nr: 0115404	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00 - 02 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to January 
1971, including service in the waters contiguous to the 
Republic of Vietnam on May 20-21, 1970; on June 11-12, 1970; 
on August 10-11, 1970; on September 8-9, 1970; on September 
13-14, 1970; and on November 5-6, 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1999 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  That decision granted 
service connection for post-traumatic stress disorder (PTSD), 
effective February 9, 1996, and assigned a 50 percent 
evaluation for that disability.  The veteran appealed, 
seeking a rating in excess of 50 percent for his service-
connected PTSD.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the February 1999 rating decision that his claim 
for service connection for PTSD had been granted, effective 
February 9, 1996, and that a 50 percent rating evaluation has 
been assigned for that disability.  He was notified of that 
action by RO letter of March 1, 1999, with attachments, and a 
copy of the rating decision.  That letter and rating decision 
informed the veteran of the issue considered, the medical and 
other evidence considered, the decision made, the reasons and 
bases for that decision; and of his right to appeal that 
decision.  The veteran filed a timely notice of disagreement 
and a statement of the case was issued in June 1999, 
notifying the claimant of the issue considered, the medical 
and other evidence considered, the decision made, the 
pertinent law and regulations, the provisions of the rating 
schedule, the reasons and bases for that decision; and of his 
right to appeal that decision.  The veteran submitted a VA 
hospital summary showing a one-week hospitalization in May 
1999, and a supplemental statement of the case was furnished 
showing the additional evidence considered, the decision 
made, the reasons and bases for that decision, and of his 
right to appeal that decision.  He was notified of the 
requirement that he submit a substantive appeal (VA Form 9), 
and that he would be notified of the time and date of his 
personal hearing.  Following his personal hearing held in 
July 1999 before the RO Hearing Officer, another supplemental 
statement of the case was issued.  Additional evidence was 
again submitted, and another supplemental statement of the 
case was  issued.  He submitted a substantive appeal (VA Form 
9), seeking a personal hearing before the Board, and that 
hearing was held in April 2001 before the undersigned Board 
Member.  Following the testimony, the veteran submitted 
additional medical evidence with a waiver of initial RO 
review.  The Board concludes the discussions in the rating 
decision, SOC, SSOCs, and letters sent to the appellant 
informed him of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  This case was remanded in August 1998 for 
additional development, and the RO complied with all 
instructions.  The appellant has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of this claim.  The RO 
requested all relevant treatment records identified by the 
appellant, and the appellant was informed in various letters 
what records the RO was requesting and he was asked to assist 
in obtaining the evidence.  

The appellant was provided a VA psychiatric examination in 
April 1992 and by a board of two psychiatrists in February 
1999; he had been afforded personal hearings at the RO in 
June 1998 and in July 1999, and another before the 
undersigned Board Member in April 2001.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained, and the 
RO's duty of notification and assistance has been fully met.  

2.  A rating decision of February 1999 granted service 
connection for PTSD, effective February 9, 1996, evaluated as 
50 percent disabling.  

3.  Prior to November 7, 1996, the veteran's service-
connected PTSD was manifested by mild to moderate symptoms 
productive of moderate impairment in social, industrial or 
school functioning, including awareness of others' hands as 
representative of a protective hypervigilence, and relapses 
into the use of drugs and alcohol; more than considerable 
social and industrial impairment was not clinically 
demonstrated by competent medical evidence and opinion.  

4.  On and after November 7, 1996, the veteran's service-
connected PTSD was manifested by mild to moderate symptoms 
productive of moderate impairment in social, industrial or 
school functioning, including awareness of others' hands as 
representative of a protective hypervigilence, and rare 
relapses into the use of drugs and alcohol; more than 
considerable social and industrial impairment is not 
clinically demonstrated by competent medical evidence and 
opinion.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD prior to November 7, 1996, are not met.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991), 5103A(a)-(d);  38 C.F.R. 
§ 3.321(b)(1); Part 4, § 4.132, Diagnostic Code 9411(in 
effect prior to November 7, 1996).

2.  The criteria for a rating in excess of 50 percent for 
PTSD on and after November 7, 1996, are not met.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991), 5103A(a)-(d);  38 C.F.R. 
§ 3.321(b)(1); Part 4, §§ 4.125-4.130, Diagnostic Code 
9411(in effect on and after November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the facts relevant to the issue on 
appeal have been properly developed and that VA's statutory 
obligation of notification and assistance to the veteran in 
the development of his claim has been satisfied.  38 U.S.C.A. 
§  5107(a)(West 1991; 5103A(a)-(d), effective November 9, 
2000.  In that connection, we note that the RO has obtained 
available evidence from all sources identified by the 
veteran, that he has been afforded multiple personal 
hearings, and that he underwent a comprehensive VA 
psychiatric examination by a board of two psychiatrists in 
connection with his claim in February 1999.  On appellate 
review, the Board sees no areas in which further development 
might be productive.

In accordance with  38 C.F.R. §§ 4.1 and 4.2 (2000) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all medical and other evidence of record pertaining 
to the history of the veteran's PTSD.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the most current evidence of record is not 
adequate for rating purposes.  However, the Board finds that 
a review of the veteran's service administrative and 
personnel records is warranted in order to establish the 
veteran's activities and sources of psychic trauma while on 
active duty.  Further, a review of the actual record is 
warranted in those instances in which mental health 
professionals have made judgments and drawn conclusions based 
upon a combat history offered by the claimant.  

I.  The Evidence

Historically, the veteran's service administrative and 
personnel records show that the veteran was inducted into the 
Marine Corps on May 2, 1969, at Cincinnati, Ohio.  He arrived 
at the Marine Corps Recruiting Depot, Parris Island, South 
Carolina, on May 4, 1969, and completed recruit training on 
July 8, 1969.  He was transferred to Camp Lejeune, North 
Carolina, on July 9, 1969, where he received ITR training as 
a rifleman (0311) and remained until January 30, 1970.  On 
January 30-31, 1970, he was flown to Kadena Air Force Base, 
Okinawa, where he joined elements of Co. H, 2/9, 3rd Marine 
Division on February 2, 1970.  He embarked on board USS 
DENVER (LFD-9) at Okinawa on April 20, 1970, and arrived 
Subic Bay, the Philippines, on April 23, 1970; and departed 
Subic Bay aboard DENVER on May 8, 1970, arriving at Okinawa 
on July 13, 1970.  On August 6, 1970, he departed Okinawa 
aboard USS OKINAWA (LPU-3), a helicopter carrier, and arrived 
Subic Bay on August 17, 1970; and embarked on board OKINAWA 
at Subic Bay on September 6, 1970, and returned to Subic Bay 
on September 21, 1970.  On October 13, 1970, the veteran 
departed Subic Bay aboard OKINAWA and arrived Subic Bay on 
November 7, 1970.  He departed Subic Bay on November 18, 
1970, and arrived Oran-Wan on November 23, 1970.  On January 
18, 1971, he applied for early release from the Marine Corps, 
and that request was granted .  He was flown to Kadena Air 
Force Base and from there to Norton Air Force Base on January 
24, 1971, and was discharged on January 28, 1971.  

The veteran's service administrative and personnel records 
show that he served aboard ship in waters contiguous to the 
Republic of Vietnam on May 20-21, 1970; on June 11-12, 1970; 
on August 10-11, 1970; on September 8-9, 1970; on September 
13-14, 1970; and on November 5-6, 1970.  Those records do not 
reflect that the veteran went ashore in the Republic of 
Vietnam at any time, and he was not awarded the Combat Action 
Ribbon.  

A VA hospital summary, dated in March and April 1989, cited 
an extensive history of cocaine abuse in the veteran for more 
than 10 years.  The veteran completed the ADTU program, and 
was discharged as competent and employable.  The diagnose was 
substance abuse, cocaine, with rehabilitative therapy. 

A VA hospital summary, dated in January and February 1991, 
shows that the veteran was admitted with suicidal ideation 
after using alcohol and crack cocaine.  The Axis I diagnoses 
were schizoaffective disorder and polysubstance abuse; Axis 
IV cited mild psychosocial stressors; and the Axis V Global 
Assessment of Functioning (GAF) Score was 60, consistent with 
moderate symptoms, or moderate difficulty in social, 
occupational or school functioning.  In July 1991, he was
admitted for treatment of cocaine dependence and suicidal 
depression.  In August 1991, he was readmitted for treatment 
of cocaine dependence.

In August 1991, the veteran filed an application for VA 
disability compensation benefits (VA Form 21-526), seeking 
service connection for PTSD.  He reported no treatment for 
that condition.  In a stressor statement received in August 
1991, he stated that his stressors included (1) waking while 
in boot camp and seeing a Marine with a bayonet in his chest 
lying on his bunk; (2) that Marine Training in boot camp and 
in ITR turned him into a cold-blooded killer, and that it 
took him 10 years to get killing out of his heart; and (3) 
that while in a foxhole, enemy troops passed about 30 yards 
from him, causing him to dream that someone is coming to get 
him.  He further claimed that stress was triggered by the 
sound of helicopters, loud noises, fireworks and cars 
backfiring; that he relives his military experiences yearly; 
that he has sleep disturbances and nightmares; that he has 
trouble getting along and isolates himself; and that he is 
unemployed, divorced, and broke.  In a stressor statement 
dated in September 1991, the veteran further alleged that he 
had seen a Marine boarding a CH-47 Chinook get his hand cut 
of by a rotor; that he became very nervous while practicing 
amphibious landings in Amtracs; that while aboard a 
helicopter carrier, the sound of the bow gun firing made him 
very nervous; and that he gets very nervous while working as 
a construction electrician because the drills and stud guns 
make him have flashbacks.  

In February 1992, the veteran was admitted to a VA medical 
facility for treatment of substance abuse.

A report of VA psychiatric examination, conducted in April 
1992, cited the veteran's statement that he served on a 
helicopter carrier during the Vietnam war; that he was not in 
active combat and is not preoccupied with Vietnam combat 
experience; that he does not have nightmares or flashbacks, 
etc., and no symptoms of PTSD were found in the veteran.  He 
related that he was noticing things about people, for 
instance their ears, fat bellies, hands, big-breasted woman, 
etc.  He was aware of being self-conscious in crowded room, 
and thought people were looking at him, but denied auditory 
hallucinations or a belief that the television is talking to 
him.  He stated that he went to bed about 11:30 p.m. and, if 
he does not go to sleep, gets up and goes to bed later.  He 
stated that he had been married eight years and divorced, and 
that he had worked as a taxi driver and as an electrician.  
He reported that he had dated a woman following his divorce, 
but she had stopped seeing him, and that he did not like 
being alone.  

Mental status examination disclosed that while the claimant 
answered questions appropriately, his answers included 
references to superstitions and ideas that the "evil eye" 
makes him look at other people's body parts, and felt that 
people looked at him.  He denied auditory hallucinations, and 
related that he was suspicious, feeling that "the devil" 
may be trying to hurt him because of his lack of success in 
becoming a good Christian.  His affect was mobile, his mood 
was euthymic and slightly depressed, and his cognitive 
functions were good.  His judgment about things like 
superstitions was not good, and his insight was not good.  
The veteran was noted to have a rather schizoid view of life, 
with vague delusions that other people notice him,, and that 
people think he is abnormal because he pays attention to 
various body parts of other people, including hands, ears, 
breasts, abdomen, etc.  The diagnosis was schizotypal 
personality disorder.  

A rating decision of November 1992 denied service connection 
for PTSD, and that decision was not appealed.  

In February 1996, the veteran reopened his claim for service 
connection for PTSD by submitting additional evidence.  

A VA hospital summary and treatment records, dated in January 
and February 1996, shows that the veteran presented with a 
history of substance abuse, depression over his substance 
abuse, and a suicidal gesture after falling off the wagon the 
previous day (alcohol and crack cocaine).  It was indicated 
that he used heroin from 1970 to 1977; crack cocaine from 
1989 to 1992; and crack cocaine from 1998 to the present.  An 
admission summary following detoxification showed that the 
veteran denied auditory or visual hallucinations, and stated 
that recent stressors in his life had caused him to relapse.  
He related that he had taken $600 of his daughters' money and 
spent it on crack cocaine, and that stealing the money had 
made him very despondent.  The admission diagnoses were Axis 
I: alcohol and crack cocaine abuse/relapse; dysthymia; Axis 
II: Personality disorder not otherwise specified; Axis IV: 
psychosocial and environmental problems of no work, divorce, 
sick daughter; Axis V: GAF score 40-50.

A report of psychological screening for the SATU disclosed 
that the veteran was alert, well-oriented, with good recall 
and normal cognitive testing.  He reported obsessional 
thoughts related to the female anatomy, causing social 
discomfort and difficulties.  He claimed a traumatic 
experience in boot camp when a trainee was murdered.  In 
addition, he claimed longstanding sleep difficulties with 
frequent nightmares not related to any particular experience.  
He acknowledged suicidal feelings, without intent, and denied 
homicidal feelings.  He appeared motivated to complete the 
SATU course.  The diagnostic impressions were cocaine 
dependence, obsessive-compulsive disorder, and PTSD symptoms.  
The admission diagnoses were alcohol and crack cocaine 
abuse/relapse; dysthymia; Axis II: Personality disorder not 
otherwise specified; Axis IV: Psychosocial and environmental 
problems of work, divorce, sick daughter; and Axis V: GAF 
Score on admission : 40-50.  The veteran improved on 
treatment with Paxil and Tranzadone, and subsequently was 
started on Prozac, Tegretol, Mellaril, and Vistaril.  The 
veteran denied visual or auditory hallucinations or suicidal 
or homicidal intent, and was discharged without restrictions 
and could resume full employment.  The diagnoses at hospital 
discharge were Axis I: Substance dependence, alcohol and 
crack cocaine relapse; obsessive compulsive disorder; PTSD 
symptoms; Axis IV: Psychosocial and environmental problems of 
work, divorce, sick daughter; and Axis V: GAF Score 40-50 at 
present and 70 for the past year.  

A VA hospital summary, dated in February 1996, showed that 
the veteran was admitted with either an overdose of Mellaril 
or a generalized anxiety disorder, complaining of bizarre 
auditory, visual and tactile hallucinations.  It was noted 
that he had "a recent diagnosis of PTSD".  An admission 
summary cited the veteran's previous admission for poly-drug 
abuse, dysthymia, obsessive-compulsive disorder, and PTSD.  
The assessment on admission was medication reaction, over-
medication with Mellaril, obsessive-compulsive disorder in 
past, and PTSD; with a GAF score of 70.  The veteran's 
Mellaril was discontinued and there were no further episodes 
of his previous hallucinations.  The diagnoses at hospital 
discharge were suspect medication reaction, over-medication 
with Mellaril, anxiety disorder, and PTSD.  

A PTSD questionnaire submitted by the veteran in June 1996, 
described brutal and abusive treatment directed toward 
himself and others while in Marine Corps boot camp at Parris 
Island, South Carolina; stated that a private was murdered 
with a bayonet and placed in his bunk on his second or third 
day of boot camp; that the Marine Corps took him right off 
the farm and turned him into a killer; that he believes that 
his wife divorced him because he has PTSD; that sitting on 
his helicopter carrier being told that he might one day have 
to go in-country was stressful; that he became a tractor 
trailer driver because he couldn't be around people; and that 
he served with the 3rd Marine Division aboard the helicopter 
carrier USS OKINAWA.

A rating decision of June 1996 denied service connection for 
PTSD because of the absence of verifiable stressors.  The 
veteran appealed that determination, and was issued a 
statement of the case.  He was asked to complete and submit 
another PTSD questionnaire providing more specific 
information about his claimed stressors.  In September 1996, 
he submitted another PTSD questionnaire in which he provided 
essentially the same information contained in his earlier 
response.  In addition, he submitted a copy of a July 1995 
paper from the National Institute of Mental Health, titled 
"Post-Traumatic Stress Disorder."  That document did not 
mention the veteran, the death of a fellow Marine in boot 
camp, or his service aboard a helicopter carrier in the 
waters contiguous to Vietnam.  In his Substantive Appeal, the 
veteran stated, in pertinent part, that his medical records 
from the VAMC, Washington, DC, and the VAMC, Richmond, 
Virginia, had not been obtained and reviewed.  

From April to August 1998, the veteran was treated in the 
SATU at the VAMC, Columbia, South Carolina.  He stated that 
he had quit his previous employment two weeks earlier and 
come to Columbia to get a job.  He stated that he had served 
with the US Marines, and had served with the infantry for 13 
months in Vietnam.  He stated that he did not drink other 
than a couple of times a month; that he did not use any other 
kinds of drugs; that he had a high school education, and one 
and one-half years of college; and that he had no suicidal 
thoughts.  He related that he had been employed for 15 years 
as a journeyman electrician, and that he had been working as 
a long-haul truck driver since 1992, quitting that job two 
weeks previously because it was keeping him from going to 
church.  The interviewer noted that the veteran's strengths 
included his training and skills as a journeyman electrician, 
and a truck driver, family support, and history of working in 
security, and that the veteran believed that he would find a 
job "in no time."  The veteran attended and participated in 
all personal and group therapy classes, and completed the 
program successfully.

A mental health consultation in April 1998 noted that the 
veteran stated that he had worked 15 years as a trucker; that 
he had obtained a job locally as a trucker; that he had not 
used cocaine for three years; and that he did not want to 
take medication.  The veteran was reported to be alert and 
calm, with a cheerful euthymia, and to show no signs of 
hypervigilence.  His GAF Score was assessed as 65, indicative 
of some mild symptoms, or with some difficulty in social, 
occupational, or school functioning.  

In June 1998, a personal hearing was held before a Member of 
the Board sitting at Washington, DC.  The veteran testified 
that in 1996, he had been told to file a claim for PTSD by 
the Chief of Psychiatry at the VAMC, Fayetteville; that he 
was never actually in Vietnam, but was assigned to a 
helicopter carrier, USS OKINAWA; that he has memory lapses, 
but understands from "scuttlebutt and rumors" that he was 
in Cambodia; and that he doesn't remember whether he fired 
his weapon and doesn't recall any traumatic experiences in 
Vietnam.  

The veteran further testified that a couple of days after he 
arrived at Parris Island, a private was found dead in his 
bunk; that he and other recruits received brutal and abusive 
treatment during boot camp; that he believes that his 
treatment in boot camp caused his PTSD; that he subsequently 
was transferred to Camp Lejeune for ITR; that he went to 
Vietnam in January 1970 and returned home in 1971; that he 
was using drugs while on active duty but didn't have a 
"problem"; that he first received treatment for a mental 
condition in the early or middle 1970's; that he was first 
diagnosed with PTSD by an doctor at the VAMC, Fayetteville, 
in 1996; that he was told that he had a severe case of PTSD 
because of "who [he] was" and to go file a claim for PTSD; 
and that he was told that that doctor no longer works at the 
VAMC, Fayetteville.  

In addition, the veteran testified that he was not currently 
being treated for symptoms of PTSD; that he was not currently 
taking psychotropic medications; that he attended tractor-
trailer driving school and obtained a commercial driving 
license; that he once took a job driving a school bus, but 
returned to driving the tractor-trailer on a full-time basis 
because school bus driving did not pay enough; that he has 
occasional dreams of his boot camp experiences; that he has 
horror dreams every night, but goes back to sleep; that 
following service separation, he worked for five years at the 
Government Printing Office in Washington, DC; that he then 
worked at the Washington Navy Yard as a high-voltage 
electrical worker; and that he had subsequently worked for 
periods of less that five years, but had always had a job; 
that he worked for 15 years in Washington, DC, as a 
journeyman electrician; that he left his job at Grey Line 
Gold Line and moved back to South Carolina in 1995; and that 
he was trying to retain stable employment.  Following the 
testimony, an undated newspaper clipping was submitted into 
evidence citing the stabbing death of a recruit at Parris 
Island, as well as newspaper clippings cited abuse and 
mistreatment of recruits at Parris Island, and another VA 
psychiatric examination was requested.  A transcript of the 
testimony is of record.

VA outpatient treatment records show that in July 1998, the 
veteran was seen in the mental health clinic with complaints 
of suicidal ideations and feelings of depersonalization.  An 
outpatient treatment record from a psychologist at the VA 
mental health clinic shows that the veteran was seen on that 
date for an initial examination.  The veteran related that he 
had served in the Marine Corps from 1969 to 1971; that he had 
spent one year in Vietnam (Cambodia - "can't remember"); 
that a psychiatrist at the VAMC, Fayetteville, had diagnosed 
him with PTSD, severe; that he and others were treated 
brutally and beaten while at Parris Island; and that one man 
was stabbed with a bayonet in his bunk.  It was indicated 
that the veteran was probably unable to obtain/ retain 
employment.  The assessment was PTSD (Vietnam, chronic, 
severe industrial impairment).  

An August 1998 Board remand noted that while a VA hospital 
summary dated in January and February 1996 diagnosed the 
veteran with "PTSD" symptoms and "PTSD", no symptoms of 
PTSD were shown or discussed in the treatment records.  The 
Board also remanded the case to the RO to obtain additional 
evidence, to verify the claimed stressor related to the 
murder of a recruit in boot camp, and for a VA psychiatric 
examination by a Board of two psychiatrists under the 
provisions of the recently-revised criteria for evaluating 
mental disorders, including PTSD, effective November 7, 1996.

In a Statement in Support of Claim (VA Form 21-4138), from 
the veteran,  received at the RO in August 1998, he alleged 
that while serving in Southeast Asia from 1970 to 1971, he 
remembers that his company was deployed to Cambodia on 
several occasions. 

A newspaper clipping from The Beaufort Gazette, dated May 15, 
1969, stated that a Marine recruit was found dead in his bunk 
at 5:00 a.m. on Tuesday, [May 13, 1969], his second day of 
training, and that he had been at Parris Island since May 3, 
1969.  

In June 1996, the veteran was seen stating that he "needed 
to be admitted for PTSD", and claiming multiple suicidal 
gestures in the past.  The diagnostic impression was PTSD, 
suicidal gestures.  A VA hospital history and physical 
examination on admission, dated in June 1996, shows that the 
veteran was admitted secondary to depression about his 
daughter's illness and substance abuse, cocaine and alcohol.  
He denied auditory hallucinations or suicidal or homicidal 
intent, recent and remote memory were intact, and no 
psychotic thought processes were elicited.  The assessment on 
admission was Axis I: Substance dependence, cocaine and 
alcohol, with acute relapse; rule out PTSD; and depression; 
Axis II: chronic illness in family.  During his 
hospitalization, there was no complaint, findings, treatment 
, or diagnoses of PTSD, and the diagnoses on hospital 
discharge were Axis I: Crack cocaine abuse, dysthymia, and 
mood instability; Axis II: personality disorder, not 
otherwise specified; Axis IV: non-compliance and substance 
abuse, sick daughter; and Axis V: GAF Score: 45 on admission, 
55 on discharge.   

In August 1998, the veteran was admitted to the intensive 
care unit with complaints of chest pain, tightness, and 
tingling in his left arm.  It was noted that the veteran had 
PTSD from basic training at Parris Island, and that he 
complained of being bothered by his inability to focus his 
attention, and to see only other people's body parts, such as 
their ear, nose, thumb, breast, groin area, etc.  An MMPI-2 
showed a valid profile, but indicated bipolar disorder with 
high social anxiety and feelings of inadequacy, causing him 
to isolate and to satisfy his needs through fantasy.  It was 
recommended that he be treated for bipolar disorder with 
depressed features.  The veteran was subsequently reported to 
be sleeping well, to attend scheduled activities, and to 
interact appropriately with others.  He again expressed 
anxiety at his looking at the body parts of other 
individuals, especially groins, but felt it was tolerable.  

A lay statement from the veteran's brother, received in 
October 1998, asserted that in 1969, he met his brother at 
the bus station in Fayetteville, North Carolina; that his 
brother told him about being burned and beaten in boot camp; 
that the veteran told him that he saw a recruit lying in bed 
with a bayonet through his heart, and that his hands and feet 
had been tied and he was thrown into an 18-foot pool.  

An outpatient treatment record from a psychologist at the VA 
mental health clinic, dated in October 1998, offered an 
assessment that the veteran had PTSD (Vietnam/Marine 
bootcamp),chronic, considerable to severe industrial 
impairment, and assigned a GAF Score of 49.  An outpatient 
treatment record from the same psychologist, dated in January 
1999, stated that it was his professional opinion that the 
veteran was suffering from PTSD due to a training incident in 
the late 1960's; that the veteran was severely disabled due 
to PTSD; and that the veteran was currently unable to work at 
any regular job for any length of time.  He offered a GAF 
score of 45, and asked for help for "this deserving 
veteran".

A report of VA psychiatric examination of the veteran by a 
Board of two psychiatrists, conducted in February 1999, noted 
the veteran's history of being mistreated in Marine Corps 
boot camp in 1969, and of witnessing the body of a dead 
recruit who had been murdered with a bayonet.  The veteran 
related that while in service he became addicted to heroin, 
and remained so for seven years.  Following the 
discontinuance of heroin use, he asserted that he noticed 
hypervigilance, insomnia, and had nightmares about the events 
at boot camp.  The veteran stated that he feared being around 
people for fear that they might attack him, and, when 
addressing someone wearing a gun, was unable to make eye 
contact.  The veteran claimed to have had 80 jobs in 10 
years, and noted that he regained his sobriety for a period 
of 12 years before falling off the wagon in 1989 with drug 
and alcohol abuse.  He related that he continued to work 
throughout this period, and that he had again discontinued 
the use of drugs in August 1998.  He related that he was 
currently working, driving a bus.  

Mental status examination disclosed that the veteran was 
casually dressed, with good grooming and rapid speech.  He 
appeared worried, quite anxious, and hypervigilant  
throughout the interview.  He denied hallucinations, there 
was no evidence of delusions, and his judgment for general 
daily life was good.  The examining psychiatrists noted that 
they had no way of knowing whether the veteran's claimed 
stressors were true, but noted the newspaper article 
reporting the death of a Marine recruit while the veteran was 
in training at Parris Island was evidence that he was telling 
the truth about that incident.  It was noted that drug abuse 
was an attempt by the veteran to numb his PTSD symptoms.  
Further, the veteran was noted to have symptoms of 
hypervigilence, intrusive thoughts, and increased reactivity 
to stimuli that he associates with the trauma as he described 
it, and to have a reported history of difficulty getting 
close to people on an individual basis or as a group.  The 
veteran's symptoms were characterized as moderate to severe, 
and the Axis I diagnoses were: PTSD and history of 
polysubstance abuse; while no psychosocial stressors were 
recorded under Axis IV; and the Axis V GAF Score was 55, 
indicative of moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  

A rating decision of February 1999 granted service connection 
for PTSD, effective February 9, 1996, and assigned a 50 
percent evaluation for that disability.  As noted, the 
veteran was provided an RO letter and a copy of that decision 
notifying him of the action taken and of his right to appeal.  
He initiated an appeal seeking a higher rating evaluation, 
and was issued a supplemental statement of the case in May 
1999.

A VA hospital summary, dated in May 1999, shows that the 
veteran was admitted after failing to take his medication, 
although he acknowledged that the medication "made him feel 
like he could hang on."  He was recently fired as a shuttle 
driver at Benedict College, and used $100 worth of cocaine 
over the weekend, his first use since September 1998.  He 
reported paranoid ideation and recurring thoughts, and 
nightmares more than flashbacks.  Mental status examination 
showed that he was alert and well-oriented, pleasant and 
calm, cooperative and reliable, with coherent and logical 
speech, and no psychomotor abnormalities or staring 
preoccupations.  His mood was depressed and his affect flat, 
while his recent and remote memory were intact, and judgment, 
attention and concentration were good.  He reported suicidal 
ideation but denied delusional behavior of auditory or visual 
hallucinations.  He slept well and received vocational 
rehabilitation counseling.  While he reported awareness of 
people's hands, he was not overly concerned about being 
attacked, and bonded with other patients on the floor.  He 
obtained a job driving for a trucking company during his 
hospital stay, and planned to earn enough to put a trailer on 
a lot he owned in Lakeview, where friends and family live.  
The diagnoses at hospital discharge were Axis I: PTSD with 
psychotic and depressive features, and history of bipolar 
disorder; Axis IV was joblessness and substance abuse: and 
Axis V: GAF Score was currently 65 and 35 for the past year.  

A personal hearing was held in July 1999 before an RO Hearing 
Officer.  The veteran testified that he was not working 
because the medication given him during his last 
hospitalization [Loxapine] made him drowsy and caused him to 
run late; that he believed that his PTSD had caused his 
divorce in 1987 because he kept looking at his wife's hands, 
feet, and toes; that he considered himself withdrawn; and 
that he has family and relatives that lived close to him and 
came over, but he does not go to their homes.  In response to 
being asked how many jobs he had in the last two years, the 
veteran asserted that he had held about 80 during his 
lifetime, which he attributed that to PTSD.  He stated that 
he had never had trouble getting a job because of his 
commercial driver's license and good driving record.  A 
transcript of the testimony is of record.  

VA outpatient records from the mental clinic, dated in 
October 1999, show that the veteran was seen by a VA 
psychologist; that he reported that he was currently working 
as a long distance truck driver; that the veteran has trouble 
when being around people and watching their hands, behavior 
and expressions in a hypervigilant way; and that the veteran 
is extremely anxious, self-conscious and self-aware when 
around people, and tries to conform his behavior to theirs.  
He reported that the veteran's depression and anxiety 
affected the veteran's ability to function; with difficulty 
in adapting to even mild stress situations; inability to 
establish and or maintain effective relations with others; 
and occupational and social impairment in many areas of life.  
The assessment was PTSD, chronic, severe industrial and 
social impairment, and a GAF Score of 49 was assigned.  

In a November 1999 letter, the veteran attributed his PTSD to 
being beaten and traumatized by white racist drill 
instructors.  He stated that he could barely function in his 
job; that driving a truck was all he could do because he 
couldn't get along with people; and that the amount of his 
current VA disability compensation was not enough to take 
care of himself.  

A personal hearing was held in April 2001 before the 
undersigned Member of the Board sitting at Washington, DC.  
The veteran testified that it was embarrassing to him that he 
tends to stare at people's ears, nose, hands, and toes; that 
he is concerned that people are reading his mind and know 
what he is thinking; that after his divorce and the failure 
of several relationships, he had given up on remarrying; that 
he catches himself imitating the voice or mannerisms of 
people who appear to be strong, powerful, ambitious, 
successful persons; that he goes to movies, and sometimes 
tries to talk to people and to hang out with them; that he 
currently has a job driving big trucks over the road in all 
48 states; that in the past five years, he has driven big 
trucks, except for a period in which he drove a shuttle bus 
for Benedict University and drove a concrete dump truck; that 
he quit driving the concrete truck because you had to report 
to a work shack every morning and wait 15 minutes to get your 
delivery assignment; that he was unable to say how much time 
he had lost from work due to his PTSD; and that his VA 
psychologist has told him that he wanted him to stop working, 
but he could not afford to do so.  

The veteran further testified that his VA psychologist had 
asked him if he ever felt like running his truck into a crowd 
of people, and that he had admitted having thought about it.  
He further testified that he had been living with his brother 
in Lakeview, South Carolina, while he bought a used mobile 
home and placed it on his property, dug a septic tank, 
erected his light post, and that he intended to stop working.  
He stated that his property was in the country, and that his 
closest neighbor was his brother, who lived about a mile 
away, and other people who lived at the same distance; that 
if he stopped working, the 50 percent disability compensation 
benefits he now receives would not be enough for him to live 
on; that he remains in contact with his former wife and sees 
his children, a son, 18, and a daughter, 19, in the Air 
Force; that he gets along well with his children and goes to 
church when he is not driving; that he goes to movies a lot, 
and goes fishing; that he talks to his sisters on the phone; 
that he is not interested in sex and has given up on the idea 
of getting remarried; that he had made A's and B's in high 
school and was smart despite his PTSD problems; and that he 
does not think about Vietnam, but gets only about 5 to 6 
hours sleep per night, and has nightmares every night.  

The veteran further testified that he did not currently take 
medication; that he sometimes has angry spells because his 
life did not go like he wanted it to; that he had never had 
any trouble with the police and does not keep guns in his 
house; that he can't remember some things from his childhood, 
but remembers when he was in a fire fight with some Viet Cong 
wearing black pajamas and was in a foxhole; that his daughter 
died in October 1998, causing him great depression, and that 
his 6-year-old granddaughter is currently being cared for by 
his brother and her wife; and that he had worked his whole 
life since he came out of school, and could make $55,000 a 
year with his current employer, but believed that his 
symptoms had become so severe that he would have to stop 
working.  

The veteran's representative called attention to a VA 
outpatient treatment record, dated in January 1999, showing 
severe PTSD and a GAF Score of 45; a February 1999 report of 
VA psychiatric examination showing a GAF Score of 55; a 
September 1999 VA outpatient treatment record showing a GAF 
Score of 49; an October 1999 VA outpatient treatment record 
showing PTSD with chronic severe industrial and social 
impairment; and a March 2001 VA outpatient treatment record 
showing that the veteran had called and requested a report to 
use at his Board hearing, and that he had been evaluated by 
VA for several years.  It was noted that the veteran had been 
evaluated by VA for several years.  The March 2001 note 
opined that the veteran is severely impaired due to PTSD; 
that he has deficiencies in most areas of life, including 
work, and in relations with people, including his family; 
that his anxiety and depression, coupled with his severe 
sleep disturbance result in emotional stress daily; that his 
memory, concentration, concentration and judgment are 
affected daily by PTSD symptoms; that when anxious, he 
becomes occupied with some delusional thinking, such as that 
people can read his mind or can tell what is wrong with him; 
that the veteran should retire from trucking because he 
cannot tolerate the stress of that work, or any other work 
for very long; that his thinking becomes distorted at times 
and he is unable to think logically; and that the writer 
estimated his GAF Score as 42.  


II.  Analysis

Before addressing the rating evaluation for the veteran's 
service-connected PTSD, the Board must clarify certain 
matters regarding the veteran's alleged combat service in the 
Republic of Vietnam, e.g., his August 1991 stressor statement 
in which he asserted that while in a foxhole, enemy troops 
passed about 30 yards from him, causing him to dream that 
someone is coming to get him; his statement while in the SATU 
program at the VAMC, Columbia, South Carolina, that he had 
served with the infantry for 13 months in Vietnam; his sworn 
testimony at his June 1998 personal hearing that he 
understands from "scuttlebutt and rumors" that he was in 
Cambodia; his July 1998 assertion that he had served in the 
Marine Corps from 1969 to 1971 and had spent one year in 
Vietnam (Cambodia - "can't remember"); and his August 1998 
Statement in Support of Claim in which he alleged that while 
serving in Southeast Asia from 1970 to 1971, he remembers 
that his company was deployed to Cambodia on several 
occasions.  

In fact, the veteran never served in the Republic of Vietnam 
or Cambodia.  Rather, during the Cambodian incursion [April 
29 to June 30, 1970], the veteran was at Subic Bay, the 
Philippines, on April 23, 1970; and departed Subic Bay aboard 
USS DENVER on May 8, 1970, arriving at Okinawa on July 13, 
1970.  Further, the veteran was never stationed in the 
Republic of Vietnam, but spent his entire period of overseas 
service aboard USS DENVER or USS OKINAWA, a helicopter 
carrier, transporting helicopters from Okinawa to Subic Bay, 
and from Subic Bay to a point in the waters contiguous to 
Vietnam from which they could be flown ashore in Vietnam.  
Based upon the foregoing, the Board finds that the veteran is 
neither a reliable historian nor a credible witness.  

To the same point, a report of VA psychiatric examination, 
conducted in April 1992, cited the veteran's statement that 
he served on a helicopter carrier during the Vietnam war; 
that he was not in active combat and is not preoccupied with 
Vietnam combat experience; that he does not have nightmares 
or flashbacks, etc., and no symptoms of PTSD were found on 
examination  The Board finds that the veteran did not serve 
in combat during the Vietnam war, and that his diagnosis of 
PTSD is predicated solely upon the murder of a Marine recruit 
on May 13, 1969, while the veteran was training at the Marine 
Corps Recruit Training Center, Parris Island, South Carolina.  

The medical record shows that a considerable amount of effort 
has been devoted to depicting the veteran's awareness of or 
watching others' hands as representative of a protective 
hypervigilence related to his alleged beating at the MCRTC, 
Parris Island.  However, the report of VA examination in 
April 1992 shows that the veteran's hypervigilance is also 
directed to individuals' other body parts, including their 
ears, fat bellies, hands, big-breasted woman, etc.; that he 
believes that the "evil eye" makes him "look at other 
people's body parts"; and that people think he is abnormal 
because he pays attention to various body parts of other 
people, including hands, ears, breasts, abdomen, etc.  On VA 
hospitalization in January and February 1996, the veteran was 
reported to have obsessional thoughts related to the female 
anatomy, causing social discomfort and difficulties.  In 
August 1998, the veteran complained of being bothered by his 
inability to focus his attention, and to see only other 
people's body parts, such as their ear, nose, thumb, breast, 
groin area, etc.  He again expressed anxiety at his looking 
at the body parts of other individuals, especially groins, 
but felt it was tolerable.  At a personal hearing held in 
July 1999 before an RO Hearing Officer, the veteran testified 
that he believed that his PTSD had caused his divorce in 1987 
because he kept looking at his wife's hands, feet, and toes; 
while at his personal hearing held before the undersigned 
Board member if April 2001, the veteran testified that it was 
embarrassing to him that he tends to stare at people's ears, 
nose, hands, and toes.  While the Board is willing to accept 
the medical conclusion that the veteran's staring at people's 
hands is a manifestation of post-assault trauma, it is not 
clear what pathology is reflected by the veteran's compulsive 
staring at other body parts not normally used in hostile 
aggression or perceived as threatening, i.e., ears, breasts, 
noses, groin areas, etc.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  The evaluation of service-connected 
mental disorders is based upon the resulting occupational and 
impairment under  38 C.F.R. Part 4,§ 4.125-4.130 (1996, as 
amended).  Where there is a question as to which of two 
evaluations 

shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4,§ 4.7 (2000).  It is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. Part 4,§ 4.3 (2000).  

The Board notes that this case addresses the assignment of an 
initial rating for disability following an award of service 
connection for PTSD.  In such cases, the rule from Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App.  119 (1999).  
Therefore, the Board will review the medical evidence of 
record as it pertains to the disabilities at issue from the 
date of the initial rating evaluation.  Fenderson, id.

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  This 
veteran has been granted service connection for PTSD, 
effective February 9, 1996, and has appealed for a rating in 
excess of the 50 percent evaluation assigned from that date. 

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities, including 
PTSD.  61 Fed. Reg. 52,695 (1996).  On and after that date, 
all diagnoses of mental disorders for VA purposes must 
conform to the 

fourth edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  61 Fed Reg. 52,700 (1996), now 
codified at 38 C.F.R. §§ 4.125-4.130).  The new criteria for 
evaluating service-connected psychiatric disability are 
codified at newly designated 38 C.F.R. § 4.130.  61 Fed. 
Reg. 52,700-1 (1996).  The new rating criteria are 
sufficiently different from those in effect prior to 
November 7, 1996, that the RO and the Board are required to 
evaluate the veteran's service-connected PTSD by applying the 
criteria contained in the VA Schedule for Rating Disabilities 
related to psychiatric disability as it was in effect prior 
to November 7, 1996, as well in accordance with the revised 
criteria that became effective on that date.  Karnas, at 311.  
The record shows that the RO has done so.  

VA's Schedule for Rating Disabilities in effect prior to 
November 7, 1996 provides that the evaluation of 
psychoneurotic disorders, including PTSD, is based upon a 
General Rating Formula for Psychoneurotic Disorders codified 
under 38 C.F.R. Part 4, § 4.132.  Under those criteria, a 50 
percent evaluation for PTSD is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment, while a 70 percent evaluation is 
warranted for PTSD where the ability to establish and 
maintain effective and favorable relationship with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain and retain employment.  A 100 
percent evaluation is warranted for PTSD where the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
or totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy result in profound retreat from mature 
behavior, or the claimant is demonstrably unable to obtain or 
retain employment.  38 C.F.R. Part 4, §  4.132, Diagnostic 
Code 9411 (in effect prior to November 7, 1996).



The evidence of record prior to November 6, 1997, includes a 
VA hospital summary dated in January and February 1996 
showing that admission diagnoses were Axis I: alcohol and 
crack cocaine abuse/relapse; dysthymia; Axis II: Personality 
disorder not otherwise specified; Axis IV: psychosocial and 
environmental problems of no work, divorce, sick daughter; 
Axis V: GAF score 40-50.  The veteran was detoxified, and 
improved on treatment with Paxil and Tranzadone, and 
subsequently was started on Prozac, Tegretol, Mellaril, and 
Vistaril.  The veteran denied visual or auditory 
hallucinations or suicidal or homicidal intent, and was 
discharged without restrictions and able to resume full 
employment.  The diagnoses at hospital discharge were Axis I: 
Substance dependence, alcohol and crack cocaine relapse; 
obsessive compulsive disorder; PTSD symptoms; Axis IV: 
Psychosocial and environmental problems of work, divorce, 
sick daughter; and Axis V: GAF Score 40-50 at present and 70 
for the past year.  The Board notes that the GAF Score shown 
on discharge is the same as that shown on admission, 
presumably indicating that the veteran's hospitalization, 
detoxification from crack cocaine and alcohol, and treatment 
with psychotropic drugs was not helpful, although the record 
shows that the veteran was then discharged without 
restrictions and able to resume full employment (emphasis 
added).  The Board further notes that the veteran's GAF Score 
for the past year was estimated as 70, indicative of some 
mild symptoms or some difficulty in social, occupational or 
school functioning during the year prior to his admission.  
Further, the VA hospital summary dated in February 1996 
showed that the assessment on admission was medication 
reaction, over-medication with Mellaril, obsessive-compulsive 
disorder in past, and PTSD; with a GAF score of 70, 
indicative of some mild symptoms or some difficulty in 
social, occupational or school functioning.  Thus, the Board 
finds, based upon the medical record, that for a period of 
one year prior to the grant of service connection for PTSD, 
the veteran's estimated GAF Score was 70.

The Board finds that following hospital discharge in February 
1996, the veteran was readmitted in June 1996 complaining of 
depression over his daughter's illness.  His GAF Score was 50 
on admission, but 55 on hospital discharge, indicative of 


moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  

The evidence of record shows that prior to November 7, 1996, 
the veteran's ability to establish or maintain effective or 
favorable relationships with people was considerably impaired 
and, by reason of psychoneurotic symptoms, his reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment, and warranted 
the assignment of a 50 percent evaluation for his service-
connected PTSD.  This conclusion is borne out by the GAF 
Scores assigned the veteran, which range from mild to 
moderate social and industrial impairment except during 
periods of acute exacerbation while using crack cocaine.  
However, the evidence does not show, and the Board does not 
find, that the veteran's ability to establish and maintain 
effective and favorable relationship with people was severely 
impaired, or that the psychoneurotic symptoms were of such 
severity and persistence that there is severe impairment in 
his ability to obtain and retain employment, such as to 
warrant an increased evaluation of 70 percent for PTSD.  

The Board has also considered the veteran's entitlement to a 
schedular 100 percent evaluation on the grounds that the 
criteria provided under  38 C.F.R. Part 4, § 132, Diagnostic 
Code 9411, in effect prior to November 7, 1996, are each 
independent bases for granting a 100 percent rating.  See  
Johnson v. Brown,  7 Vet. App. 95, 97 (1994).  However, a 
schedular 100 percent evaluation for PTSD under the 
provisions of  38 C.F.R. Part 4, § 132, Diagnostic Code 9411 
requires a showing by competent medical evidence that the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy result in profound retreat 
from mature behavior, or the claimant is demonstrably unable 
to obtain or retain employment.  The veteran does not meet, 
and has not met, any of the independent bases for granting a 
100 percent rating


at any time prior to June 5, 1998, under the criteria set out 
in  38 C.F.R. Part 4, § 132, Diagnostic Code 9411, in effect 
prior to November 7, 1996.  

Effective November 7, 1996, mental disorders, such as PTSD, 
are now assigned disability ratings based on a General Rating 
Formula for Mental Disorders described at  38 C.F.R. Part 4, 
§ 4.130 (2000).  That formula provides that occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships will be rated as 50 percent disabling.  
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships will be rated as 70 percent 
disabling.  Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name will be 
rated as 100 percent disabling.  38 C.F.R. Part 4, §  4.130, 
Diagnostic Code 9411 (2000).

A VA mental health consultation in April 1998, prior to the 
start of the veteran's SATU program at the VAMC, Columbia, 
South Carolina, showed that the veteran's 

GAF Score was assessed as 65, indicative of some mild 
symptoms, or with some difficulty in social, occupational, or 
school functioning.  On VA psychiatric examination of the 
veteran by a Board of two psychiatrists, conducted in 
February 1999, the Axis I diagnoses were: PTSD and history of 
polysubstance abuse; and the Axis V GAF Score was 55, 
indicative of moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  

A May 1999 VA hospital summary shows that the veteran was 
admitted after failing to take his medication, although he 
acknowledged that the medication "made him feel like he 
could hang on."  The diagnoses at hospital discharge were 
Axis I: PTSD with psychotic and depressive features, and 
history of bipolar disorder; Axis IV was joblessness and 
substance abuse; and Axis V: GAF Score was currently 65, 
indicative of some mild symptoms or some difficulty in 
social, occupational, or school functioning, and 35 for the 
past year(emphasis added).  However, the Board notes that on 
mental health consultation in April 1998, the veteran's GAF 
Score was assessed as 65, indicative of some mild symptoms, 
or with some difficulty in social, occupational, or school 
functioning, while the February 1999 VA psychiatric 
examination of the veteran by a Board of two psychiatrists 
showed that his GAF Score was 55, indicative of moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  The Board finds that those opinions, 
recorded at the time of the April 1998 psychiatric 
consultation, and the February 1999 psychiatric examination 
by a Board of two psychiatrists, are entitled to greater 
weight than the retroactive assessment of the veteran's past 
year GAF Score made in May 1999.  Thus the Board finds that 
during the period prior to the veteran's hospitalization in 
June 1996 through May 1999, the severity of his social and 
occupational impairment due to his service connected 
psychiatric disability ranged from mild to moderate in 
degree.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence, and to give sufficient reasons 
and bases for accepting or rejecting critical evidence, 
expert or otherwise.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990);  Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991); reconsidered, 1 Vet. App. 406 (1991).  Much has been 
made of VA outpatient treatment records from a VA 

psychologist, dated in October 1998, in January and October 
1999, and in March 2001, which show the veteran's estimated 
GAF Scores as 49, 45, 49, and 42.  However, the record shows 
that the reporting psychologist first saw the veteran in July 
1998, at which time he failed to review the veteran's claims 
folder, and uncritically accepted the veteran's assertion 
that he had "spent one year in Vietnam (Cambodia - "can't 
remember").  He then expressed the opinion that the veteran 
was probably unable to obtain/retain employment, an opinion 
not supported by the evidentiary record or the veteran's work 
history, and offered an assessment of PTSD (Vietnam, chronic, 
severe industrial impairment.  Thereafter, in October 1998, 
that psychologist again offered an assessment of PTSD 
(Vietnam/Marine boot camp), with chronic, considerable to 
severe industrial impairment, and offered an estimated GAF 
Score of 49, again with no apparent review of the veteran's 
claims 
folder or of his work record.  Thereafter, in January and 
October 1999, that psychologist expressed the opinion that 
the veteran's GAF Scores were 45 and 49, and 42 in March 
2001, in contrast to GAF Scores of 65 on psychiatric 
consultation in April 1998, 55 on VA psychiatric examination 
by a board of two psychiatrists in February 1999, and 65 at 
the time the veteran was discharged following hospital 
treatment and evaluation in May 1999.  

The Board finds that the opinions of the latter mental health 
professionals, including VA consulting and examining 
psychiatrists who have examined the veteran's claims folder, 
are entitled to greater weight than those of the reporting VA 
psychologist who, based upon the evidence, has not reviewed 
the veteran's claims folder and never conducted psychological 
testing of the veteran, and includes with his reports at 
least two appeals to "please help this deserving veteran".  
The Board is of the opinion that the veteran's interests are 
best served by objective clinical evaluations which take into 
consideration his long-term employment history, including the 
fact that the veteran was working on a full-time basis at the 
time of the psychologist's assessment that he suffered severe 
industrial impairment.  

The Board has carefully considered that veteran's social and 
occupational impairment, based upon the evidentiary record.  
The veteran has reported that he 


has a high school education and one and one-half years of 
college; that he had made A's and B's in high school; and 
that he is "smart" despite his PTSD problems. 
His service administrative records show that prior to 
service, he worked as a heavy duty press operator.  On VA 
psychiatric examination in April 1992, the veteran stated 
that he had worked as a taxi driver and as an electrician, 
while on mental health consultation in April 1998, he related 
that he had worked 15 years as a trucker, and that he had 
obtained a job locally as a trucker.  On VA mental health 
intake evaluation in April 1998, the veteran stated that he 
had been employed for 15 years as a journeyman electrician, 
and that he had been working as a long-haul truck driver 
since 1992, quitting that job two weeks previously because it 
was keeping him from going to church.  The interviewing 
mental healthprofessional noted that the veteran's strengths 
included his training and skills as a journeyman electrician, 
and a truck driver, family support, and history of working in 
security, and that the veteran believed that he would find a 
job "in no time."  

At his personal hearing held in June 1998, the veteran 
testified that following service separation, he worked for 
five years at the Government Printing Office in Washington, 
DC; that he then worked for five years at the Washington Navy 
Yard as a high-voltage electrical worker; and that that he 
had subsequently worked for periods of less that five years, 
but had always had a job; that he attended tractor-trailer 
driving school and obtained a commercial driving license; 
that he once took a job driving a school bus, but returned to 
driving the tractor-trailer on a full-time basis because 
school bus driving did not pay enough; that he worked for a 
total of 15 years in Washington, DC, as a journeyman 
electrician; that he left his job at Grey Line Gold Line in 
Washington and moved back to South Carolina in 1995 due to 
his daughter's illness; and that he was trying to retain 
stable employment.  

Further, during his May 1999 hospitalization, the veteran 
obtained a job driving for a trucking company, and stated 
that he planned to earn enough to put a trailer on a lot he 
owned in Lakeview, South Carolina, where friends and family 
live; and to get a job with a local trucking company.  At his 
July 1999 personal hearing at the RO, he testified that he 
has family and relatives that live close to him and came 
over, but he does not go to their homes.  He stated that he 
had never had trouble getting a job 

because of his commercial driver's license and his good 
driving record.  In response to being asked how many jobs he 
had in the last two years, the veteran asserted that he had 
held about 80 during his lifetime, which he attributed to 
PTSD but did not discuss.  

During his personal hearing held in April 2001 before the 
undersigned Member of the Board sitting at Washington, DC, 
the veteran testified that he goes to movies, and sometimes 
tries to talk to people and to hang out with them; that he 
currently has a job driving big trucks over the road in all 
48 states; that in the past five years, he has driven big 
trucks, except for a period in which he drove a shuttle bus 
for Benedict University and drove a concrete dump truck; that 
he had been living with his brother and sister-in-law in 
Lakeview, South Carolina, while he bought a used mobile home 
and placed it on his property, dug a septic tank, erected his 
light post, and that he intended to stop working.  He stated 
that his property was in the country, and that his closest 
neighbor was his brother, who lived about a mile away, and 
other people who lived at the same distance in another 
direction; and that if he stopped working, the 50 percent 
disability compensation benefits he now receives would not be 
enough for him to live on.  The veteran further testified 
that he remains in contact with his former wife and sees his 
children, a son, 18, and a daughter, 19, in the Air Force; 
that he gets along well with his children and goes to church 
when he is not driving; that he goes to movies a lot, and 
goes fishing; that he talks to his sisters on the phone; and 
that he is not interested in sex and has given up on the idea 
of getting remarried. 

The Board finds that the assertion that the veteran has held 
over 80 jobs in the past ten years, or in his life, as 
variously reported, is without documentation in the record 
and in any event is inconsistent with the work history 
reported by the veteran on several occasions.  Further, the 
Board finds that the veteran is currently working as a long-
haul truck driver, which should tend to lessen any problems 
he experiences in relating to others.  To that point, the 
Board notes the absence of any complaints from the veteran 
regarding interaction with dispatchers, truck stop employees, 
refueling personnel, or loading dock employees.  The Board 
further finds that the veteran's structured employment as an 
interstate truck driver provides 
income with which he placed a home on his property in a rural 
area near where his brother and sister-in-law reside.  Those 
actions appear on their face to be purposeful, productive, 
and goal-directed activities, based upon a long-term plan for 
the future, which keeps the veteran in close touch with his 
family support, as has been noted in the record.

It is not clear why a mental health professional would 
suggest that the veteran quit his employment as a truck 
driver in view of his need for employment, his excellent 
driving record, and the extent to which that type of 
employment meets his needs.  While it is noted that the 
claimant answered in the affirmative when his VA psychologist 
asked him whether he had ever considered driving into a crowd 
of people, the Board notes that no such ideation appears 
anywhere in the record prior 
to that date, and the Board finds no basis in the record for 
the purported belief that the veteran represents a danger to 
the public while pursuing his employment.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that on and after November 7, 1996, 
the veteran's service-connected PTSD was productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: impaired judgment; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships such as to warrant assignment of a 50 percent 
disabling.  However, the Board finds insufficient evidence of 
occupational and social impairment to support assignment of 
the next higher (70%) rating or for a total disability under 
the criteria in effect on and after November 6, 1997, as set 
forth above.  38 C.F.R. Part 4, §  4.130, Diagnostic Code 
9411 (2000).

The veteran has not asserted that the schedular ratings are 
inadequate, and the record in this case presents no evidence 
or argument to reasonably indicate that the provisions of  
38 C.F.R. § 3.321(b)(1) (2000) are potentially applicable.  
There is no competent medical evidence in the record showing 
that the veteran's service-connected disabilities present 
such an unusual or exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render inapplicable 
the regular schedular standards.  To the 

contrary, the medical record shows that following his VA 
hospitalizations in January and February 1996, the veteran 
was not again hospitalized for his service-connected PTSD 
until May 1999.  Neither is there evidence of circumstances 
which the appropriate officials might find so "exceptional 
or unusual" as to warrant an extraschedular rating.  
Shipwash v. Brown,  8 Vet. App.  218, 227 (1995).  Further, 
the veteran has not testified that he is unable to obtain 
employment due to service-connected disability, as provided 
by  38 C.F.R. Part 4, § 4.16(b), or that vocational 
rehabilitation is infeasible.  To that point, the veteran is 
currently employed and has testified that he can get a job 
anytime.  Accordingly, the Board will not address the issue 
of benefit entitlement under the provisions of  38 C.F.R. 
Part 4, § 4.16(b) (2000).  



ORDER

The claim for a rating in excess of 50 percent for PTSD is 
denied.  




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 



